Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00028-CV

                                     Clay JACKSON,
                                        Appellant

                                            v.

                                   Francis WAGMAN,
                                        Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2016-CV-05999
                        Honorable H. Paul Canales, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED. We REMAND this cause to the trial court. Costs of court for this appeal are taxed
against Appellee Francis Wagman.

       SIGNED December 19, 2018.


                                             _____________________________
                                             Patricia O. Alvarez, Justice